Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi et al (PG Pub 2010/0238331 A1) and Katkar (PG Pub 2016/0172402 A1).
Regarding claim 1, Umebayashi teaches an image sensor, comprising: a logic chip comprising, a first substrate (46, fig. 16), a first insulating layer (55) on an upper surface of the first substrate, and a first bonding pad (53) in the first insulating layer and exposed on an upper surface of the first insulating layer; a sensing chip (with PD) on the logic chip, the sensing chip comprising, a second substrate (31) on the first insulating layer, a second insulating layer (41) between the second substrate and the first insulating layer, and a second bonding pad (40) in the second insulating layer and exposed on a lower surface of the second insulating layer; and a re-distribution layer on a lower surface of the first substrate and comprising a third insulating layer (76) and a re-distribution pattern (78), wherein the lower surface of the second insulating layer is in physical contact with the upper surface of the first insulating layer. 
Umebayashi does not teach the re-distribution layer further comprising at least two conductive potions spaced apart from one another.
In the same field of endeavor, Katkar teaches a re-distribution layer comprising at least two conductive potions (pads 102 in RDL 120, fig.15) spaced apart from one 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the re-distribution layer to further comprise at least two conductive potions spaced apart from one another for the benefit of facilitating electrical interconnecting for functionality of the device.
Regarding claim 2, Umebayashi further teaches the image sensor of claim 1, wherein the logic chip further comprises a first via (51, fig. 16) penetrating the first substrate and electrically connected to the re-distribution pattern.
Umebayashi does not teach the re-distribution layer further comprises a re-distribution pad on a bottom surface of the third insulating layer, and the re-distribution pad is electrically connected to the first via through the re-32Atty. Dkt. No. 8947-001155-US-DVA1 distribution pattern.  
Katkar teaches the re-distribution layer further comprises a re-distribution pad (104, fig. 15) on a bottom surface of the third insulating layer (dielectric layers in RDL 120, paragraph [0063], fig. 15), and the re-distribution pad is electrically connected to the first via through the re-32Atty. Dkt. No. 8947-001155-US-DVA1 distribution pattern.  
Regarding claim 3, Komai teaches the re-distribution pad (154, fig. 8) is not vertically aligned with the first via (152).  
Regarding claim 4, Umebayashi teaches the image sensor of claim 1, wherein the second bonding pad is directly bonded to the first bonding pad (fig. 16).  
Regarding claim 5, Umebayashi teaches the image sensor of claim 1, wherein a sidewall of the sensing chip is vertically aligned with a sidewall of the logic chip, and the sidewall of the logic chip is vertically aligned with a sidewall of the re-distribution layer (fig. 16).  
Regarding claim 6, Umebayashi teaches the image sensor of claim 1, wherein the logic chip further comprises: a first via (51, fig. 16) penetrating the first substrate; a first integrated circuit (Tr6) provided on the first substrate and spaced apart from the first via; and a first wire pattern (53 that contacts 51) disposed in the first insulating layer and electrically connected to at least one of the first integrated circuit and the first via, wherein the first bonding pad (53 that contacts 64) is electrically connected to the first wire pattern.  
Regarding claim 9, Umebayashi teaches the image sensor of claim 1, further comprising color filters (74, fig. 16) on the upper surface of the second substrate; and micro lens arrays (75, paragraph [0099]) on the color filters.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi et al (PG Pub 2010/0238331 A1) and Katkar (PG Pub 2016/0172402 A1) as applied to claim 1, and .
Regarding claim 8, the previous combination remains as applied in claim 1.
Umebayashi does not teach the third insulating layer comprises a plurality of organic insulating layers.
Katkar teaches the third insulating layer comprises a plurality of insulating layers (one than one dielectric layers, paragraph [0063]) but does not teach the insulating layers to be organic layers.
In the same field of endeavor, Komai teaches the third insulating layer comprises a plurality of insulating layers (86 and 91, fig. 8) wherein the third insulating layer stacked on the second substrate (81); and the re-distribution pattern comprises, a conductive layer (171) between the plurality of insulating layers, and a conductive via (151/152) penetrating at least one of the plurality of insulating layers and connected to the conductive layer, for the benefit of achieving low-back solid state imager to improve pixel characteristic (paragraph [0636]).  
Komai does not teach the plurality of insulating layers comprise organic layers
In the same field of endeavor, Yamazaki teaches an organic insulating layer comprises low dielectric constant, which reduces parasitic capacitance (column 14, lines 1-9).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the third insulating layer to comprise a plurality of insulating layers wherein the third insulating layer stacked on the second substrate; and the re-distribution pattern comprised, a conductive layer between the plurality of organic insulating layers, and a conductive via penetrating at least one of the plurality of organic insulating layers and connected to the conductive layer, for the benefits of achieving .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new reference, Katkar, teaches the added feature in claim 1.


Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach

“a wire pattern in the first insulating layer and connected to at least one of the  integrated circuit” (claim 10); nor
“a first wire pattern disposed in the first insulating layer and electrically connected to at least one of the first integrated circuit and the first via, and a first bonding pad in the first insulating layer and exposed on an upper surface of the first insulating layer, the first bonding pad electrically connected to the first wire pattern” (claim 19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899